Title: From James Madison to James Sullivan, 8 November 1804
From: Madison, James
To: Sullivan, James


SirWashington Novr. 8. 1804.
I recd in due time your favor of the 8th. Ulto. No apology was necessary for its exercise of the right of every Citizen to intimate to his Govt. the result of his patriotic reflections, which ought to be welcome to every Govt. in proportion as the source is enlightened from which it proceeds. The President’s message of this day to Congress will best shew the posture & prospect of our affairs with Spain, which have excited your solicitude. You will with pleasure find in it also, that he values peace as you do; and will cultivate it with every nation as long as it can be done without inadmissible sacrifices. With sentiments of great respect I am Sir, Yr Most Obedt st.
James Madison
